Citation Nr: 1809160	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-37 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for pulmonary disorders, to include interstitial pulmonary fibrosis, bronchiectasis, and chronic obstructive pulmonary disease (COPD), claimed as due to asbestos exposure.


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Notably, a June 2014 rating decision initially denied service connection for COPD.  Thereafter, additional evidence relevant to the claim was received in August 2014 and June 2015.  The Veteran's claim was reconsidered in the June 2015 rating decision and RO confirmed and continued the prior denial of entitlement to service connection for COPD and interstitial lung disease (also claimed as pulmonary disorder).

The Board notes that during the pendency of his appeal, the Veteran was previously represented by a Veterans Service Organization, followed by two separate attorneys.  In December 2016, the Veteran revoked representation of his most recent attorney.  Therefore, the Veteran is unrepresented in the current matter.

The Board notes that additional evidence was submitted after the issuance of the October 2017 supplemental statement of the case (SSOC); however, the Veteran has waived local consideration of such additional evidence.  See 38 C.F.R. 
§, 20.1304(c) (2017).

The matter was previously remanded by the Board in January 2017 and October 2017 for additional development.  The matter has since returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2014).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has pulmonary disorders that are etiologically related to his in-service asbestos exposure.


CONCLUSION OF LAW

Service connection for pulmonary disorders, to include interstitial pulmonary fibrosis, bronchiectasis, and COPD is not warranted.  38 U.S.C. § 1110 (2014); 
38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duty to notify was satisfied by letter in August 2014.  The Veteran has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service private treatment records, and lay statements have been associated with the record.

The Veteran was afforded a VA examination in June 2015, an addendum VA medical opinion in January 2017, and a VA examination in July 2017 for his pulmonary disorders.  Pursuant to the October 2017 Board remand, the Veteran's evidentiary record was sent back to the July 2017 VA examiner for an addendum VA medical opinion.  The examiner was directed to consider the probability of the Veteran's asbestos exposure as minimal and to take into account his reported exposure to asbestos through his working and sleeping quarters.  Further, the examiner was asked to consider that the Veteran did not have a history of smoking, a family history of lung disease, a post-service history of exposure to asbestos, and that his symptoms began around 1990 until he was ultimately diagnosed in 2014.  Finally, the examiner was asked to address an October 2016 submission of unsourced medical literature provided by the Veteran in support of his contention that his 2014 lung biopsy results revealed asbestos exposure.

In October 2017, the examiner reviewed the Veteran's record and provided the requested opinions; however, the Board notes that while the examiner acknowledged the directions to concede asbestos exposure, he instead determined that the probability that the Veteran incurred any asbestos exposure while serving during active duty approached infinitesimal, as there was no medical evidence of asbestos exposure or asbestosis, and the medical evidence clearly contradicted such an assertion.  While the examiner did not concede minimal asbestos exposure in forming his medical opinion as to the etiology of the Veteran's pulmonary disorders, the Board notes that the January 2017 examiner conceded asbestos exposure, as well as considered the Veteran's health and exposure history, in forming his medical opinion.  As the October 2017 examiner complied in addressing the remaining Board directives, the Board finds that the VA examinations and medical opinions of record, when taken together, along with the other evidence of record, are adequate for purposes of rendering a decision in the instant appeal.   

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  Accordingly, the Board will address the merits of the Veteran's claim.

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the M21-1 Adjudication Procedure Manual ("VBA Manual") provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  See VBA Manual M21-1, III.i.3.A.2.a. 

According to the VBA Manual, asbestos is a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies that is commonly found in steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at IV.ii.2.C.2.a.  Many people with asbestos-related diseases have only recently come to medical attention because the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  Id. at IV.ii.2.C.2.f.  Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at IV.ii.2.C.2.b.  Asbestos-related diseases can be caused by even brief or indirect asbestos exposure.  Id. at IV.ii.2.C.2.c.

Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial fibrosis or asbestosis); tumors; pleural effusions and fibrosis; pleural plaques; and cancers of the lung, bronchus, larynx, pharynx and urogenital system (except the prostate).  Id. at IV.ii.2.C.9.b.

Specific effects of exposure to asbestos include lung cancer, gastrointestinal cancer, urogenital cancer, and mesothelioma.  Disease-causing exposure to asbestos may be brief and/or indirect.  Current smokers who have been exposed to asbestos face greater risk of developing bronchial cancer, but mesotheliomas are not associated with cigarette smoking.  Id. at IV.ii.2.C.9.c.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Veterans Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1 IV, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos-related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00. 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See VBA Manual M21-1, IV.ii.2.C.9.h.

III.  Facts and Analysis

The Veteran is seeking service connection for pulmonary disorders, to include interstitial pulmonary fibrosis, bronchiectasis, and COPD.   Specifically, he contends that his pulmonary disorders are the result of in-service exposure to asbestos while serving as a radioman aboard a Navy ship for two and a half years.  See August 2014 Statement.

Turning to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms that the Veteran has a diagnosis of interstitial pulmonary fibrosis, bronchiectasis, and COPD.  Specifically, a January 2014 lung biopsy revealed interstitial pulmonary fibrosis and a July 2014 Disability Benefits Questionnaire (DBQ) completed by the Veteran's private physician noted diagnoses of interstitial pulmonary fibrosis and bronchiectasis.  On VA examination in June 2015, a VA examiner diagnosed the Veteran with COPD.  Therefore, the first element of Shedden is met and the issue before the Board becomes whether the Veteran's pulmonary disorders are the result of a period of active duty service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's service personnel records reveal that he served on the U.S.S. Willard Keith from 1958 to 1961 as a radioman.  This military occupational specialty (MOS) has a minimal risk of exposure to asbestos.  Therefore, the Board concedes minimal exposure to asbestos while on active duty and accordingly, the second element of Shedden has been met.

The Board is now left to consider whether there is a nexus between the Veteran's currently diagnosed interstitial pulmonary fibrosis, bronchiectasis, and COPD and his active duty service, specifically, the conceded asbestos exposure therein.

A January 2014 private treatment record indicated that the Veteran underwent lung biopsy which revealed interstitial pulmonary fibrosis, extensive, nonspecific.  It was noted that the predominant histologic pattern of injury in the specimen most resembled that of usual interstitial pneumonia (UIP) and was etiologically nonspecific.   

On VA examination in June 2015, a VA examiner noted the Veteran's history of bronchiectasis and lung biopsy and that he had never been diagnosed with asbestosis.  Chest x-rays conducted concurrently with the examination revealed chronic pulmonary fibrosis and changes of COPD.  There were no pulmonary infiltrates, vascular congestion, or pleural effusion and no obvious calcified pleural plaques were seen.  The examiner opined that based on interview, examination, and review of the evidentiary record, the Veteran's interstitial pulmonary fibrosis, bronchiectasis, and COPD were less likely than not related to active duty service.  The examiner explained that the Veteran's x-rays had not shown any plaques, effusion, or pleural disease and that the Veteran's private lung physician had not documented asbestosis as a diagnosis regarding the Veteran's lung condition.

In October 2016, the Veteran submitted additional evidence and argument.  The Veteran stated that he was a lifelong nonsmoker and his only history of exposure to asbestos had been while on active duty aboard the U.S.S. Willard Keith.  He reported that he had been continually exposed to asbestos for approximately two years and two months.  During war games maneuvers, the firing of big guns and other actions would cause abnormal amounts of asbestos dust to discharge.  The Veteran stated that he worked in the emergency radio room often, which was a small, dusty, confined, asbestos-exposed electrical room below deck.  He asserted that he was exposed to asbestos in both sleeping and working spaces.  The Veteran reported that from 1961 to the 1990's, his interstitial pulmonary fibrosis slowly progressed.  In 2012, he underwent an open lung biopsy, revealing interstitial pulmonary fibrosis.  The Veteran asserted that the presence of microphages with iron and calcification found during biopsy were further evidence of exposure to asbestos.  Accompanying his statement, the Veteran submitted a paragraph of medical literature alleging a relationship between interstitial pulmonary fibrosis and asbestos exposure; however, no source or author of the statement was provided.

Due to the new information submitted by the Veteran in October 2016, the Board remanded the issue for an addendum medical opinion in January 2017.  In January 2017, a VA examiner indicated that he had reviewed the evidentiary record and acknowledged a possible/probable minimal exposure to asbestos over a two year period while aboard the U.S.S. Willard Keith.  He further noted that the Veteran was a lifetime nonsmoker, had no family history of any type of lung disease, and had no civilian employment that may have caused asbestos exposure.  The examiner noted that the Veteran was diagnosed with interstitial pulmonary fibrosis and bronchiectasis in 2014 and COPD in 2015.  He further noted that in 2014, pulmonary fibrosis was confirmed through biopsy, with no report of asbestos fibers, and a computerized tomography (CT) scan noted bilateral infiltrates and bronchiectasis, with no notation on pleural plaques.

The examiner opened that it was less likely than not that the Veteran's pulmonary disorders were incurred in or caused by active duty service.  He noted that the Veteran's private pulmonologist did not note that the Veteran's pulmonary fibrosis was related to asbestos fibers and that asbestos fibers had not been reported on biopsy.  The examiner explained that the most common cause of pulmonary fibrosis is idiopathic, meaning there is no known underlying cause.  He noted that often times pulmonary plaques were seen on image studies such as CT scans; however, there was no evidence of pulmonary plaques on the Veteran's CT scan.  The examiner continued that a definitive diagnosis of asbestos exposure can only be made by biopsy when fibers are present, but normally, the risk associated with the invasive biopsy is too great for the purpose of a compensation and pension claim.  In this case, the examiner pointed out that the Veteran had already undergone the biopsy due to other medical necessity and the biopsy appeared to indicate that his pulmonary fibrosis was not due to asbestos fibers and was in fact idiopathic.  The examiner indicated that the Veteran had appropriately undergone a very extensive work-up for his respiratory conditions, but there was no evidence that they were related to asbestos exposure.  The Veteran had no hallmark signs of pleural plaques and his lung biopsy effectively disproved any indication of asbestos fibers causing his current respiratory conditions.  The examiner stated that this left the diagnosis of idiopathic pulmonary fibrosis and, given all the other factors, it could not be stated at a good medical probability of 50 percent or greater that the Veteran's current respiratory diagnoses were secondary to any act of military service to include asbestos exposure. 

In June 2017, updated treatment records were received from the Veteran's private pulmonologist and the AOJ ordered a supplemental medical opinion after review of the new records.

The Veteran was afforded a VA examination for his pulmonary disorders in July 2017.  A VA examiner interviewed and examined the Veteran and recited relevant medical history.  He noted that based on his review and examination, the Veteran did not have a diagnosis of asbestosis incurred during or caused by active duty.  He explained that there was no medical documentation showing that the Veteran had ever been diagnosed with asbestosis or that he had ever been exposed to asbestos during military service.  The examiner addressed the 2014 pathology report noting "alveolar macrophages are scattered singly and a few small clusters; some macrophages contain iron," and explained that the presence of alveolar iron described in the report was not indicative of the presence of asbestos or an asbestosis diagnosis, but rather indicative of chronic inflammatory-immune processes of the Veteran's idiopathic interstitial pulmonary fibrosis.  To support his opinions, the examiner provided relevant medical references. 

In October 2017, the Board found that the July 2017 VA examiner incorrectly found no evidence of asbestos exposure and failed to consider the Veteran's acknowledged "minimal" asbestos exposure due to his MOS as a radioman.  Accordingly, the Board remanded for an addendum medical opinion, specifically directing the VA examiner to consider, for the purposes of offering an opinion, that the probability of the Veteran's exposure to asbestos during service was minimal.  Further, the examiner was directed to specifically consider the Veteran's statements that he had been exposed to asbestos as the result of the firing of big guns and other actions during war game maneuvers, and that he had been exposed to asbestos during time spent working in a dusty, dirty electrical room with asbestos wrapped wires and in his sleeping quarters. 

In October 2017, the Veteran's evidentiary record was returned to the July 2017 VA examiner for an addendum opinion.  The examiner stated that the Veteran had a diagnosis of idiopathic pulmonary fibrosis, which by definition was not caused by asbestos exposure.  The examiner acknowledged that the Veteran may have been at risk for asbestos exposure and that the risk of asbestos exposure was "minimal."  He added that this minimal risk of exposure was not proof of asbestos exposure or asbestos-related lung disease and was clearly contradicted by the overwhelming medical evidence.  The examiner noted that there was no medical documentation in the Veteran's service treatment records or post-service treatment records that showed he was ever diagnosed with asbestosis.  The examiner further stated that there was no medical evidence showing that the Veteran was exposed to asbestos while aboard the U.S.S. Willard Keith and to say otherwise would be speculative.

Addressing the Veteran's contentions that he was exposed to asbestos as a result of the firing of big guns and other actions that would cause an abnormal amount of asbestos dust to be discharged, the examiner determined it was unlikely that the dust aboard the ship contained significant amounts of asbestos.  He explained that the composition of dust aboard a military vessel was like any other place where people lived and worked and was composed mostly of human and animal hair and skin cells, plant pollens, textile and paper fibers, minerals from soils, burnt meteorite particles, gun powder, and many other types of microscopic debris.  While the firing of big guns may have aerosolized the dust, there was no proof that the dust contained asbestos.  The examiner noted that while the Veteran was free to state the presence of dust aboard the ship, he was not able to determine that the dust contained asbestos and there was no actual evidence that it did.  Further, with regard to the Veteran's contentions that he worked in proximity to asbestos-wrapped wires, this was of negligible risk as the asbestos there was bound and not aerosolized.  As it was not aerosolized, it could not enter the lungs.  The examiner again noted that the Veteran had never been diagnosed with asbestosis or an asbestosis-related lung disease.

In regard to the paragraph of unsourced medical literature submitted by the Veteran in October 2016, which alleged that ferruginous (iron) bodies are typically indicative of asbestos inhalation and ferruginous bodies are believed to be formed by macrophages that have phagocytosed and attempted to digest asbestos fiber, the examiner explained that the presence of alveolar iron described in the Veteran's January 2014 pathology report was not indicative of the presence of asbestos or an asbestosis diagnosis, but rather indicative of chronic inflammatory-immune processes of the Veteran's idiopathic interstitial pulmonary fibrosis.

The examiner noted that the Veteran had been diagnosed with idiopathic pulmonary fibrosis by his private pulmonologist, which he emphasized was not an interchangeable term with interstitial pulmonary fibrosis.  The examiner explained that interstitial pulmonary fibrosis was a broad term applied to conditions causing inflammatory changes and fibrosis in the tissues of the lung.  Interstitial pulmonary fibrosis could be caused by several conditions, the most common of which was idiopathic pulmonary fibrosis.  Once all other known causes were eliminated, the interstitial pulmonary fibrosis was then attributed to idiopathic pulmonary fibrosis.  The examiner further explained that while the causes of idiopathic pulmonary fibrosis were not known, the diagnostic criteria included eliminating any known causes, including asbestosis exposure/asbestosis.  The examiner indicated that in the present case, asbestosis had reasonably been eliminated as a cause, as the Veteran's lung biopsy did not show the presence of asbestos or asbestosis.

With regard to the Veteran's history of nonsmoking, the examiner noted that smoking was a risk factor for smoking-related lung disease, including COPD-related interstitial pulmonary fibrosis; however, smoking was not a factor for idiopathic pulmonary fibrosis.  As he had previously stated, to receive a diagnosis of idiopathic pulmonary fibrosis, all other causes must have first been eliminated.  The examiner further noted that the Veteran's life-long environmental and occupational exposures to airway irritants were impossible to analyze beyond speculation; however, if such analysis were possible, they would likely reveal a more temporally proximal likely cause of his pulmonary disorders.  Finally, the examiner noted that the Veteran's lack of family history of idiopathic pulmonary fibrosis was immaterial, as the condition was not genetic.

With regard to the third element of Shedden, the Board finds that the most probative evidence of record does not support a relationship between the Veteran's current pulmonary disorders and his in-service asbestos exposure.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App.482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Further, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.  

At the outset, the Board notes that the VA examiner that conducted the October 2017 examination and provided the July 2017 addendum medical opinion failed acknowledge the Veteran's conceded minimal exposure to asbestos during his active duty service.  Therefore, this examiner's medical opinions are afforded limited probative value. 

The June 2015 VA examiner opined that the Veteran's pulmonary disorders were less likely than not due to his active duty service, noting that the Veteran had never been diagnosed with asbestosis.  X-rays conducted concurrently with the 2015 examination failed to reveal pulmonary infiltrates, vascular congestion, pleural effusion, or obvious calcified pleural plaques, indicative of asbestos exposure.  The January 2017 VA examiner concurred that the Veteran's pulmonary disorders were less likely than not related to his active duty exposure.  The examiner acknowledged the Veteran's conceded minimal asbestos exposure during active duty, his history of nonsmoking, and the absence of a genetic family history of lung disease and no post-service asbestos exposure.  The examiner noted that a definitive diagnosis of asbestos exposure could only be made by biopsy when fibers are present and that the Veteran had undergone biopsy in 2014.  He noted that the Veteran's biopsy did not indicate, nor did the Veteran's private pulmonologist report, any evidence linking the Veteran's pulmonary disorders to asbestos exposure.  No pulmonary plaques were seen on CT scan and further treatment for the Veteran's pulmonary disorders failed to reveal any evidence linking the disorders to asbestos.  The examiner explained that the Veteran had idiopathic pulmonary fibrosis, meaning there was no underlying cause, as there had been no hallmark signs of pleural plaques and his lung biopsy effectively disproved any indication of asbestos fibers causing his current respiratory conditions.

The Board finds the June 2015 and January 2017 VA medical opinions to be thoroughly supported by a detailed rationale, and affords them great probative weight.  Moreover, they are not contradicted by any other medical opinions of record. 

The Board has considered the Veteran's statements that his pulmonary disorders are due to exposure to asbestos while serving on active duty.  Specifically, the Veteran has asserted that he spent two and a half years aboard a navy vessel which contained asbestos and, as he does not have a history of smoking, genetic lung diseases, or post-service exposure to asbestos, his current pulmonary disorders are proof of asbestos exposure.  See August 2014 Statement; April 2015 Statement in Support of Claim; and October 2016 Statement in Support of Claim.  In an August 2017 statement, the Veteran stated that he worked in a small confined dusty electrical room aboard the U.S.S. Willard Keith, which was commissioned at the height of asbestos use.  Thus, his exposure to asbestos was established.  Next, the Veteran indicated that while a biopsy could diagnose the presence of asbestos fibers or pulmonary plaques, his 2014 biopsy was done due to other medical necessity and was not extensive enough to either rule in or rule out the presence of asbestos fibers or pulmonary plaques, and thus he was diagnosed with idiopathic pulmonary fibrosis.  He also contended that although the biopsy was not expansive enough to reveal unencapsulated fibers or pulmonary plaques, the finding of microphages and iron in the 2014 biopsy should lead to the conclusion that it was highly likely that further probing would reveal unencapsulated fibers and plaques.  The Veteran submitted an unsourced paragraph of medical literature to support his assertion that the presence of iron in his biopsy was indicative of asbestos inhalation.  Finally, the Veteran asserted that the risk factors for idiopathic pulmonary fibrosis were still being researched, but asbestos was a known cause.  He asserted that asbestos exposure was his only risk factor and that his "substantial exposure" while in service established causation.  

The Board acknowledges the Veteran's beliefs that his lung biopsy was not extensive enough to accurately rule out the presence of asbestos and that his pulmonary disorders are related to his in-service exposure to asbestos.  As a lay person, the Veteran is competent to testify to observable symptoms.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, as a layperson, an appellant is competent to provide information regarding visible, or otherwise observable symptoms of disability); Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the etiology of his pulmonary disorders.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Further, there is no medical evidence of record to support the Veteran's contention that his biopsy was not extensive enough to rule out the presence of asbestos.  In this regard, the October 2017 VA examiner explained that a diagnosis of idiopathic pulmonary fibrosis resulted from eliminating all known causes of pulmonary fibrosis, including asbestosis exposure and asbestosis.  Therefore, contrary to the Veteran's assertions, idiopathic pulmonary fibrosis could not be diagnosed if asbestosis exposure and asbestosis were not ruled out by biopsy.  The Board notes that while the October 2017 VA examiner's medical opinion has been afforded little probative weight due to failure to concede minimal asbestos exposure, he is competent and credible to expound on such medical concepts.  

The Board also notes that the Veteran has submitted medical literature in support of his claim.  With regard to the unsourced paragraph of medical literature submitted in October 2016, the Board notes that this is of little probative value, as its origins are unknown.  While the paragraph alleged that ferruginous (iron) bodies were typically indicative of asbestos inhalation, the October 2017 VA examiner explained that the presence of alveolar iron described in the Veteran's January 2014 pathology report was not indicative of the presence of asbestos or an asbestosis diagnosis, but rather indicative of chronic inflammatory-immune processes of the Veteran's idiopathic interstitial pulmonary fibrosis.  Again, the Board notes that while the October 2017 examiner's opinion regarding the etiology of the Veteran's pulmonary disorders is afforded little weight, the examiner is competent and credible to interpret the results of the Veteran's biopsy in relation to medical literature submitted by the Veteran. 

Additional medical literature was submitted in December 2017, addressing idiopathic pulmonary fibrosis and the consequences of asbestos exposure.  One article, from a website containing peer-reviewed educational materials, noted that the etiology of idiopathic pulmonary fibrosis is unknown, but there are potential risk factors that have been described.  The Veteran highlighted "sand, stone, and silica" and indicated that the other listed risk factors did not apply.  Another article defined asbestos, discussed asbestosis, and indicated that certain service members, including those in the Navy who served aboard ships, were at risk for asbestos exposure.  The Board does not dispute that the Veteran has been diagnosed with idiopathic pulmonary fibrosis.  Likewise, the Board has conceded that there was asbestos aboard the U.S.S. Willard Keith and that the Veteran had minimal exposure to asbestos during active duty service (but not "substantial" exposure as the Veteran asserts).  However, the issue here is whether it is at least as likely as not that the Veteran's pulmonary disorders are the result of his asbestos exposure during military service.  In this regard, the Board affords the June 2015 and January 2017 VA medical opinions of record more probative weight than the Veteran's submissions of medical literature.  Both examiners performed a thorough review of the Veteran's service and post-service treatment records.  The June 2015 examiner conducted a personal examination of the Veteran and took x-rays of the Veteran's chest.  Both examiners provided clear conclusions with reasoned medical explanations.

In summary, the weight of the evidence does not support a finding that the Veteran's pulmonary disorders are etiologically related to his in-service asbestos exposure.  The medical evidence does not demonstrate that there exists a medical nexus between the Veteran's pulmonary disorders and his in-service asbestos exposure.  In fact, the only medical opinions addressing the etiology of the Veteran's pulmonary disorders weigh against the claim.  Thus, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for pulmonary disorders, to include interstitial pulmonary fibrosis, bronchiectasis, and COPD, that doctrine is not applicable.  38 U.S.C. § 5107(b).




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for pulmonary disorders, to include interstitial pulmonary fibrosis, bronchiectasis, and COPD, is denied.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


